DETAILED ACTION
Status of Claims:
Claims 2 – 21 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 19 of U.S. Patent No. 11,080,098. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the patent.

(* Dependent claims including same limitations as the patent are indicated using this formatting within the independent claim to point out claim similarity of the application)
Pending Application (17/391,814)
U.S. Patent (11,080,098)
2. An apparatus comprising: memory; instructions; and a processor to at least:
1. A virtual appliance to be implemented by at least one processor in a cloud computing environment including a blocking subscriber and a non-blocking subscriber, the virtual appliance comprising:
associate a subscription for a service with an event topic according to a blueprint;

(*4. The apparatus of claim 3, further including an orchestrator, the orchestrator to monitor for selection of the blueprint from the catalog, selection of the blueprint from the catalog to trigger provisioning of a computing resource associated with the blueprint.)

(*5. The apparatus of claim 4, wherein the computing resource includes a virtual computing resource.)
orchestrator to facilitate provisioning of a virtual computing resource based on a blueprint, the provisioning associated with an event defined by the blueprint, the event including provisioning of the virtual computing resource; and	
subscription as blocking or non-blocking; 



an event broker to maintain a set of subscribers to the event broker, the set of subscribers including the blocking subscriber and the non-blocking subscriber,
activate the subscription for the service; and 

the blocking subscriber and the non-blocking subscriber subscribing to a first event topic through the event broker,
when provisioning of resources is triggered, control interaction of the service with the provisioning based on the blueprint and the type of the subscription.
the event broker to trigger a notification to the blocking subscriber but not the non-blocking subscriber prior to completion of the provisioning of the virtual computing resource,
(*7. The apparatus of claim 2, wherein, when the type of the subscription is blocking, the processor is to pause the provisioning for the service to modify an event associated with the provisioning before the provisioning continues.)
wherein the notification is related to the first event topic associated with the event, the event broker to facilitate pausing of the provisioning of the virtual computing resource for modification of the payload for the event by the blocking subscriber but not by the non-blocking subscriber,
(*6. The apparatus of claim 2, wherein, when the type of the subscription is non-blocking, the processor is to notify the service of the provisioning.)
the modified payload to affect the provisioning of the virtual computing resource, the event broker to then notify the non-blocking subscriber regarding the event with the modified payload while the virtual computing resource is provisioned.


3. The apparatus of claim 2, further including a catalog from which the blueprint is selected.
3. The virtual appliance of claim 1, wherein the blueprint is selected from a catalog service.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 – 5, 8 – 9, 11 – 12, and 16 – 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maes (US 20160239595).

As per claim 2, an apparatus comprising: 
Memory (Capabilities such as the nature of the processors, memory, capacity, OS, middleware type and version, among others, define what each node offers, See ¶82); 
(Actions are then performed as calls to a resource provider. The resource provider converts the calls into instructions specific to a particular resource offered by a resource provider, See ¶192); and 
a processor (These systems and methods include, with a processor, generating a topology, the topology representing a cloud service, associating a number of lifecycle management actions (LCMAs) with a number of nodes within the topology, and with a lifecycle management engine, executing the topology, See ¶214) to at least: 
	associate a subscription for a service with an event topic according to a blueprint (The self-service subscription management engine executes, via a processor, logic to present information to a user regarding the events detected by the monitoring system and the incidents (topics) generated by the event handler and ITSM system, See ¶131); 
	determine a type of the subscription as blocking or non-blocking (The event handler may or may not provide notifications to a user based on a number of policies associated with the instantiated topology. When the event handler does dispatch notifications to a user, a varying level of user interaction (blocking or non-blocking) may be allowed or required including allowing a user to interact with, for example, a number of the GUIs produced by the self-service subscription management engine before a number of remediation actions are taken, See ¶178); 
	activate the subscription for the service (When a topology has been designed, the topology may be provisioned on behalf of the user to create a subscription within the SLA, See ¶114); and 
	when provisioning of resources is triggered (The LCMAs are a number of actions associated with the policies that are executed by a processor when triggered by the policies within a cloud service environment in which the topology is implemented, See ¶95), control interaction of the service with the provisioning based on the blueprint (A number of LCMAs may be associated with a number of nodes within the topology formed from the blueprint, See ¶59) and the type of the subscription (When a topology has been designed, the topology may be provisioned on behalf of the user to create a subscription within the SLA. The topology lifecycle management (LCM) engine is a data processing device that will execute the topology to provision and deploy computing resources to form the cloud service for use by the user, See ¶114).

As per claim 3, the apparatus of claim 2, further including a catalog from which the blueprint is selected (The present systems and methods, among other aspects, describe modeling blueprints as topologies, and how to derive an instantiated service from a topology-modeled blueprint, See ¶56 … the API may be used by an application executing within the topology-based management broker which may make a request from the catalog for a number of topologies, See ¶109).

As per claim 4, the apparatus of claim 3, further including an orchestrator, the orchestrator to monitor for selection of the blueprint from the catalog, selection of the blueprint from the catalog to trigger provisioning of a computing resource associated with the blueprint (The user may be given the opportunity to view the catalog of stored topologies to obtain a topology (selection of blueprint) that was created for a first user or organization, and use a number of those topologies as the user's topology by ordering or subscribing to a topology, See ¶110 … The policies and the LCMAs may be implemented as function calls or scripts in order to provision and deploy the topology when the policies and the LCMAs trigger such provisioning and deployment. A resource offering manager may be provided within the topology-based management broker to manage and provide computing resources within the topology based on the policies and LCMAs, See ¶105).

As per claim 5, the apparatus of claim 4, wherein the computing resource includes a virtual computing resource (The computing devices may comprise real or virtual computing elements including data processing devices, data storage devices, and data communication devices, See ¶45).

As per claim 8, the apparatus of claim 2, wherein the processor is to facilitate creating, editing, publishing, unpublishing, and deleting of the subscription (Modification of an instantiated topology may include modifying the topology or a portion thereof, modifying the a number of nodes or a group of nodes, addition of a number of nodes, groups of nodes, or topologies, deletion of a number of nodes, groups of nodes, or topologies, among many other types of changes that may be made to an instantiated service, See ¶180).

 As per claim 9, the apparatus of claim 2, further including an interface to enable selection of the subscription for the service (The topologies designed and stored in the catalog may be made available to any interested party via a self-service portal. In another example, an application program interface (API) may be provided instead of or in addition to the self-service portal, See ¶109).

As per claim 11, a non-transitory computer readable storage medium comprising instructions that, when executed, cause a processor to at least: 
	configure a subscription for a service with an event topic according to a blueprint (The self-service subscription management engine executes, via a processor, logic to present information to a user regarding the events detected by the monitoring system and the incidents (topics) generated by the event handler and ITSM system, See ¶131); 
	associate a type of the subscription as blocking or non-blocking (The event handler may or may not provide notifications to a user based on a number of policies associated with the instantiated topology. When the event handler does dispatch notifications to a user, a varying level of user interaction (blocking or non-blocking) may be allowed or required including allowing a user to interact with, for example, a number of the GUIs produced by the self-service subscription management engine before a number of remediation actions are taken, See ¶178); 
	activate the subscription for the service (When a topology has been designed, the topology may be provisioned on behalf of the user to create a subscription within the SLA, See ¶114); and 
	when provisioning of resources is triggered (The LCMAs are a number of actions associated with the policies that are executed by a processor when triggered by the policies within a cloud service environment in which the topology is implemented, See ¶95), control interaction of the service with the provisioning based on the blueprint (A number of LCMAs may be associated with a number of nodes within the topology formed from the blueprint, See ¶59) and the type of the subscription (When a topology has been designed, the topology may be provisioned on behalf of the user to create a subscription within the SLA. The topology lifecycle management (LCM) engine is a data processing device that will execute the topology to provision and deploy computing resources to form the cloud service for use by the user, See ¶114).

As per claim 12, the computer readable storage medium of claim 11, wherein the instructions, when executed, cause the processor to monitor for selection of the blueprint from a catalog, selection of the blueprint from the catalog to trigger provisioning of a computing resource associated with the blueprint  (The user may be given the opportunity to view the catalog of stored topologies to obtain a topology (selection of blueprint) that was created for a first user or organization, and use a number of those topologies as the user's topology by ordering or subscribing to a topology, See ¶110 … The policies and the LCMAs may be implemented as function calls or scripts in order to provision and deploy the topology when the policies and the LCMAs trigger such provisioning and deployment. A resource offering manager may be provided within the topology-based management broker to manage and provide computing resources within the topology based on the policies and LCMAs, See ¶105).

As per claim 16, the computer readable storage medium of claim 11, wherein the instructions, when executed, cause the processor to facilitate creating, editing, publishing, unpublishing, and deleting of the subscription (Modification of an instantiated topology may include modifying the topology or a portion thereof, modifying the a number of nodes or a group of nodes, addition of a number of nodes, groups of nodes, or topologies, deletion of a number of nodes, groups of nodes, or topologies, among many other types of changes that may be made to an instantiated service, See ¶180).

As per claim 17, the method to manage a subscription for provisioning of resources, the method comprising: 
	associating, by executing an instruction using a processor, a subscription for a service with an event topic according to a blueprint (The self-service subscription management engine executes, via a processor, logic to present information to a user regarding the events detected by the monitoring system and the incidents (topics) generated by the event handler and ITSM system, See ¶131); 
	determining, by executing an instruction using the processor, a type of the subscription as blocking or non-blocking (The event handler may or may not provide notifications to a user based on a number of policies associated with the instantiated topology. When the event handler does dispatch notifications to a user, a varying level of user interaction (blocking or non-blocking) may be allowed or required including allowing a user to interact with, for example, a number of the GUIs produced by the self-service subscription management engine before a number of remediation actions are taken, See ¶178); 
	activating, by executing an instruction using the processor, the subscription for the service (When a topology has been designed, the topology may be provisioned on behalf of the user to create a subscription within the SLA, See ¶114); and 
	when provisioning of resources is triggered (The LCMAs are a number of actions associated with the policies that are executed by a processor when triggered by the policies within a cloud service environment in which the topology is implemented, See ¶95), controlling, by executing an instruction using the processor, interaction of the service with the provisioning based on the blueprint (A number of LCMAs may be associated with a number of nodes within the topology formed from the blueprint, See ¶59) and the type of the subscription (When a topology has been designed, the topology may be provisioned on behalf of the user to create a subscription within the SLA. The topology lifecycle management (LCM) engine is a data processing device that will execute the topology to provision and deploy computing resources to form the cloud service for use by the user, See ¶114). 

As per claim 18, the method of claim 17, further including monitoring for selection of the blueprint from a catalog, selection of the blueprint from the catalog to trigger provisioning of a computing resource associated with the blueprint  (The user may be given the opportunity to view the catalog of stored topologies to obtain a topology (selection of blueprint) that was created for a first user or organization, and use a number of those topologies as the user's topology by ordering or subscribing to a topology, See ¶110 … The policies and the LCMAs may be implemented as function calls or scripts in order to provision and deploy the topology when the policies and the LCMAs trigger such provisioning and deployment. A resource offering manager may be provided within the topology-based management broker to manage and provide computing resources within the topology based on the policies and LCMAs, See ¶105).

Allowable Subject Matter
Claims 6 – 7, 10, 13 – 15 and 19 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/NAZIA NAOREEN/Examiner, Art Unit 2458